Response to Amendment/Remarks
	Applicant’s amendment and/or arguments overcome all prior 112(b) rejections set forth in the Office Action mailed 12/23/2021, consequently, the 112(b) rejections have been withdrawn. 
	Applicant’s amendment to Independent Claim 6 incorporates previously indicated allowable subject matter of Claim 15 which now places the application in condition for Allowance.	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sabbir Hasan whose telephone number is (571)270-7651. The examiner can normally be reached Monday - Friday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/Sabbir Hasan/Examiner, Art Unit 3745